Citation Nr: 0638612	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-24 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
injury.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active service from June 1978 to June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDINGS OF FACT

1.  In a rating decision dated in December 1987, the RO 
denied the claim of entitlement to service connection for a 
right knee injury; the RO notified the veteran of the 
December 1987 rating decision and of his appellate rights 
with regard to that decision, but the veteran did not appeal 
that decision to the Board.

2.  The evidence received since the December 1987 decision 
was not previously submitted to agency decisionmakers and is 
not cumulative or redundant, but does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim 
for service connection for a right knee injury.


CONCLUSIONS OF LAW

1.  The December 1987 rating decision is final.  38 U.S.C.A. 
§ 4005(c) (1988);  38 C.F.R. §§ 3.104, 19.129, 19.192 (1987).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a right knee 
injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the United States Court 
of Appeals for Veterans Claims (Court) specifically held that 
the VCAA requires VA to provide notice that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  In what can be considered a fourth element of the 
requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence  in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
On March 31, 2006, the Court issued a decision in the appeal 
of Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), which held 
that VA must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent  at 10.   

A. Duty to Notify

In a letter dated in October 2002, the RO notified the 
veteran of the evidence necessary to re-open his service 
connection claim and notified him that new and material 
evidence would be required to reopen the previously denied 
claim.  This letter   specifically informed the veteran  of 
the type of evidence that would be considered material, to 
include statements from physicians who treated the veteran 
during or shortly following service or statements from 
individuals who served with the veteran or knew of his 
condition at the time of incurrence.  Although this letter 
did not specifically inform the veteran of the evidence found 
lacking in the previous denial, there was no prejudice to the 
veteran.  The December 1987 rating decision and statement of 
the case set forth the reasons for the denial of his service 
connection claim.  The May 2002 rating decision and the  May 
2004 statement of the case also explained why the newly 
submitted evidence was not material to the veteran's claim. 

The October 2002 letter also described VA's duty to 
assist the veteran with the development of his claim and 
informed him that VA would make reasonable efforts to 
get the evidence necessary to support his claim.  The 
veteran was notified that VA would provide a medical 
opinion or medical examination if necessary to make a 
decision on the claim.  The veteran was also advised to 
submit any evidence in his possession pertaining to his 
claim.  This letter was provided prior to the veteran 
prior to the rating decision on appeal.  For the 
foregoing reasons, the Board concludes that the duty to 
notify has been satisfied in this case.  

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran with 
this claim.  The pertinent service medical records and post-
service VA treatment records have been obtained and 
associated with the claims file.  No outstanding evidence has 
been identified. Accordingly, the Board finds that the 
requirements of the duty to assist have been met.

II.  Analysis of Claim

The veteran seeks to reopen a previously denied claim for 
entitlement to service connection for a right knee injury.

The RO previously denied the veteran's claim of entitlement 
to service connection for a right knee injury in a December 
1987 rating decision.  The RO based its denial on a finding 
that the veteran's right knee injury during service was acute 
and transitory with no chronic residuals.  Referencing 
service medical records, the RO observed that the veteran had 
injured his right in March 1982, and that it had been treated 
on a conservative basis.  The RO also noted that a subsequent 
orthopedic consultation had ruled out a torn meniscus, and 
that the veteran's service discharge examination was normal.  
In a letter dated in December 1987, the RO notified the 
veteran of the rating decision and of his appellate rights 
with respect to that decision, but the veteran did not appeal 
the decision to the Board.  The December 1987 rating decision 
is therefore final.  38 U.S.C.A. § 4005(c) (1988);  38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1987). 

The veteran sought to reopen his claim for service connection 
for a right knee injury by submitting a VA Form 21-526 
(Application for Compensation and/or Pension) in May 2002.  

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented. 38 U.S.C.A. § 5108. 
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis. Evans, 9 
Vet. App. 273 (1996).  This evidence is presumed credible for 
the purposes of reopening a appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence that has been associated with the claims file 
since the RO's December 1987 rating decision includes:  VA 
medical records dated from 1983 to 2002, reflecting treatment 
for right knee pain and a history of right knee anterior 
cruciate ligament reconstruction and osteoarthritis; 
statements from the veteran; and statements from several of 
the veteran's family members.

The new evidence demonstrates that the veteran presented for 
treatment of various complaints related to the right knee.  
Significantly, the veteran was seen in January 1983 for 
complaints of right knee pain following a motor vehicle 
accident.  Upon examination, warmth, effusion and tenderness 
of the right knee were noted, as well as, "obvious tears of 
cartilage, ligaments or meniscus."  A diagnosis of right 
knee effusion and second-degree trauma was rendered.  Medical 
records indicate that the veteran subsequently underwent 
right knee ACL reconstruction surgeries in 1991 and 1997.  
There is no evidence in any of these medical records relating 
the veteran's knee condition to service.  At best, a December 
1987 Hospital Summary pertaining to the repair of an anterior 
cruciate ligament (ACL) tear noted that the veteran gave a 
history of injuring his knee in service.  The summary, 
however, offered no medical opinion as to whether there was a 
relationship between the two.

In addition to this medical evidence, the veteran has 
submitted several lay statements describing the veteran's 
history of right knee pain.  Such statements cannot be 
considered competent medical evidence for the purpose of 
reopening a previously denied claim.  Evidence that requires 
medical knowledge must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions or diagnoses and that such evidence does not provide 
a basis on which to reopen a claim of service connection.  

The evidence submitted by the veteran since the previous 
final denial is new, as it was not previously submitted to 
agency decisionmakers and is neither cumulative nor 
redundant.  However, this evidence is not material.  It does 
not relate to an unestablished fact necessary to substantiate 
the claim or raise a reasonable possibility of substantiating 
the claim for right knee disability.

Upon careful review of the record, the Board finds that the 
newly submitted evidence is not material to the veteran's 
claim for service connection.  The RO previously denied the 
veteran's claim because the evidence showed that the 
veteran's in-service right knee injury was acute and 
transitory, with normal findings at separation and no chronic 
residuals.  The evidence submitted since the prior denial 
does not establish that the veteran has chronic residuals of 
an in-service knee injury.  This evidence reflects that the 
first post-service treatment for right knee complaints 
occurred after a reported auto accident in which traumatic 
injury to the knee was noted.  The other post-service medical 
evidence only relates to current treatment for right knee 
disability without any medical findings relating the current 
knee disability to active military service.  Additional 
evidence which consists of records of post-service treatment 
that do not indicate that a condition is service connected, 
is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 
(1993).  Accordingly, the veteran's claim to reopen must be 
denied.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a right knee injury 
is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


